     Case: 1:19-cv-00078-GHD-DAS Doc #: 21 Filed: 09/29/20 1 of 2 PageID #: 94




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

BLAINE CARR & WANDER CARR                                                           PLAINTIFFS

v.                                                           Civil No. 1:19-cv-00078-GHD-DAS

DEUTSCHE BANK, NATIONAL TRUST CO.                                                  DEFENDANT

                      ORDER OF DISMISSAL WITHOUT PREJUDICE

       The prose Plaintiffs filed this action [I] against the Defendant and against Select Portfolio

Servicing, Inc. The Court previously dismissed the Plaintiffs' claims against Select Portfolio for

insufficient service of process [16], pursuant to Federal Rule of Civil Procedure 12(b)(5).

       The Plaintiffs have likewise failed to properly serve process upon the Defendant Deutsche

Bank, and have taken no steps to prosecute this action. The Clerk of Court entered a notice of

incomplete process [7], to which the Plaintiffs have failed to properly respond. The Court then

entered an Order to Show Cause [19], directing the Plaintiffs to show cause within twenty-one

days as to why this matter should not be dismissed due to the Plaintiffs' failure to properly serve

process of the summons and complaint on the remaining Defendant. The deadline for compliance

with the Court's order has passed and the Plaintiffs have not responded or properly served process

upon the Defendant. The Court shall therefore dismiss this cause without prejudice.

       Accordingly, the Court hereby ORDERS that this matter is DISMISSED WITHOUT

PREJUDICE for failure to prosecute and for failure to comply with an order of the Court pursuant
      Case: 1:19-cv-00078-GHD-DAS Doc #: 21 Filed: 09/29/20 2 of 2 PageID #: 95




to Fed. R. Civ. P. 41(b).         .p..
       so ORDERED, this, theo/1' d:y of September, 2020.


                                         SENIOR U.S. DISTRICT JUDGE




                                           2
